DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               GIRLETTA MYERS and WINSTON MYERS,
                           Appellants,

                                    v.

     U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF11 MASTER
    PARTICIPATION TRUST and ESTANCIA PROPERTY OWNERS
                      ASSOCIATION, INC.,
                            Appellees.

                              No. 4D19-2291

                              [July 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE-17-
001157.

   S. Alan Johnson of S. Alan Johnson Law LLC, Fort Myers, for appellant.

    David Rosenberg and Jarrett Cooper of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for appellee U.S. Bank Trust, N.A., as Trustee
for LSF11 Master Participation Trust.

PER CURIAM.

   Affirmed.

GROSS, ARTAU, JJ., and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.